Citation Nr: 1443765	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  05-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether vacatur of a November 2013 Decision of the Board of Veterans' Appeals that denied service connection for disabilities of the lumbar, thoracic, and cervical spine is warranted.

2.  Entitlement to a rating higher than 30 percent for right carpal tunnel syndrome.  

3.  Entitlement to a rating higher than 20 percent for left carpal tunnel syndrome.   


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to September 1983.  The issues before the Board concerning vacatur (of a decision denying service connection) and higher ratings have come to the Board on two different procedural tracks, as will be explained.  

Regarding the vacatur issue involving a Board decision that denied three issues of service connection, initially the matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a March 2008 decision, the Board denied service connection for lumbar, thoracic, and cervical spine disabilities, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Board decision was subsequently vacated by the Court and returned to the Board for action consistent with the terms of a Joint Motion for Remand of the parties.  In a December 2012 decision, the Board again denied service connection for lumbar, thoracic, and cervical spine disabilities, and the Veteran appealed the decision to the Court.  The Board decision was subsequently vacated by the Court and returned to the Board for action consistent with the terms of a Joint Motion for Remand of the parties.  In a November 2013 decision, the Board again denied service connection for disabilities of the lumbar, thoracic, and cervical spine.  There is no record that the Veteran appealed this decision to the Court; however, she filed a Motion to Vacate such decision with the Board, which will be discussed further herein below.  

Regarding the two issues of higher ratings on appeal, initially the matter came before the Board on appeal from RO rating decisions in August 2007 (pertaining to left carpal tunnel syndrome) and January 2011 (pertaining to right carpal tunnel syndrome).  In December 2012, the Board remanded the case to the RO for further development of the evidence.  After such development, the case was returned to the Board for its consideration.  

In March 2014, the Veteran revoked her appointment of a private attorney as her representative, and in August 2014, she submitted VA Form 21-22, appointing Colorado Department of Veterans Affairs as her representative.  

It appears from a March 2014 statement by the Veteran that she intends to reopen her claims of service connection for disabilities of the lumbar, thoracic, and cervical spine.  In April 2014, private medical records from a chiropractor were received, presumably in conjunction with her claims to reopen.  In light of the Board's decision herein denying her motion to vacate a Board decision that determined service connection for the spinal disabilities was not warranted, the Board no longer has jurisdiction over the issues of service connection for the spinal disabilities.  Therefore, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  A November 2013 Board decision denied the Veteran service connection for lumbar, thoracic, and cervical spine disabilities.  

2.  In March 2014, the Veteran filed a Motion to Vacate the November 2013 Board decision.  

3.  There is no evidence (or specific allegation) that the Board's November 2013 decision involved any denial of due process. 


CONCLUSION OF LAW

The criteria for vacating a Board decision are not met with respect to the November 2013 Board decision that denied service connection for lumbar, thoracic, and cervical spine disabilities.   38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2013, the Board issued a decision denying the Veteran's claims of service connection for disabilities of the lumbar, thoracic, and cervical spine.  In March 2014, she submitted a letter to the Board stating that she had received the Board's November 2013 decision and wished to file "a motion to vacate this decision and will be reopening my claim."  She did not at that time or subsequently offer any argument or evidence in support of her motion.  She merely commented that she was "not sure how this claim got so out of control, but I did incur a service connected disability while servicing [sic] in the military and will continue to pursue my options available to me under the law."    

Under governing VA law, the Board may vacate an appellate decision at any time upon the request of the appellant or her representative, or on the Board's own motion, on one or more of the following grounds:  (a) when there has been a denial of due process, and (b) when an allowance of benefits by the Board was based on false or fraudulent evidence.  38 C.F.R. § 20.904(a), (b).  Given that the Board's November 2013 decision did not involve an allowance of benefits, the only other grounds for granting a vacatur is that there was a violation of the Veteran's due process.  However, in this case there is no evidence to show that the Board, in arriving at its decision, infringed upon the Veteran's due process in any way. 38 C.F.R. § 20.904(a).  Moreover, the Veteran has not advanced any arguments alleging a deficiency on the Board's part that could amount to a denial of her due process.  Accordingly, the Veteran's motion to vacate the November 2013 Board decision must be denied, and the Board's decision on the Veteran's appeal is final.  38 U.S.C.A. § 7104(a). 

Statutory and regulatory notice and duty to assist provisions are not applicable as to the Veteran's Motion to Vacate because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 21.32, 21.33.  The Veterans Claims Assistance Act of 2000 has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The Motion to vacate the November 2013 Board decision that denied the Veteran service connection for lumbar, thoracic, and cervical spine disabilities is denied.  


REMAND

Regarding the appeal for higher ratings for left and right carpal tunnel syndrome, the Board remanded the case to the RO in December 2012 to secure updated clinical records and to provide the Veteran a current neurological examination for the purpose of determining the severity of her carpal tunnel syndrome.  In accordance with remand directives, the RO obtained the Veteran's VA outpatient records and arranged for her to undergo a VA examination on March 10, 2014.  Subsequently, private medical records from Dr. H. Geersen were associated with the record (in a medical release form, the Veteran indicated that such treatment was for back pain and carpal tunnel syndrome, but the records mostly refer to her spine).  Also, additional VA outpatient records, dated up to May 1, 2014, were added to the record.  The RO, in a May 2014 supplemental statement of the case (SSOC), reviewed the private and VA records, and in June 2014 the case was forwarded to the Board.  

At the time of the March 2014 VA examination the examiner commented that the Veteran had never had any carpal tunnel injections or medicines, and that she had an appointment pending with a surgeon to talk about pursuing treatment options.  Later in March 2014, the Veteran saw a VA orthopedic surgeon to discuss surgery as a treatment option for her carpal tunnel syndrome.  The physician indicated that the Veteran wished to proceed with carpal tunnel syndrome release surgery and that she would "follow up in May for likely June surgery."  The record does not contain any outpatient or surgical reports relating to her planned carpal tunnel syndrome release.  As such records are pertinent to the issues on appeal, and are constructively of record, they must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

 Accordingly, the case is REMANDED for the following:
 
1.  The AOJ should obtain for association with the record complete records of all VA evaluations and treatment the Veteran has received for left and right carpal tunnel syndrome beginning May 1, 2014, to include any surgical reports and postoperative visits to evaluate the disabilities. 

2.  If evaluation/treatment records are received pursuant to the development sought above, the AOJ should review them and determine whether a neurological examination to assess the current severity of the left and right carpal tunnel syndrome is necessary.  If the records suggest an examination is needed (or if there were records of VA evaluations or treatment generated, but such records cannot be located), the AOJ should arrange for a neurological examination of the Veteran to assess her bilateral carpal tunnel.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should determine the severity of the Veteran's carpal tunnel syndrome in each upper extremity.  If there is incomplete paralysis, the examiner should indicate whether it is severe, moderate, or mild.  The examiner is requested to describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  All tests or studies indicated should be conducted.  The examiner must explain the rationale for all opinions.  

3.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims for higher ratings for left and right carpal tunnel syndrome.  If either is not granted to her satisfaction, the AOJ should issue an appropriate SSOC, provide the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


